DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 21 January 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 21 October 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claims 2, 5-7 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumio KR 2003/0078238 in view of Choi, KR 1020120128269 and Lee KR101825429 and Chilli Chump (https://www.youtube.com/watch?v=VIuPnuZ6Rqo) and Han KR20170046406 and Cho KR20190033927 and in further view of Kimchimari, Easy Homemade Gochujang Recipe-Almost Instant!
Regarding claims 1, 5, Fumio discloses a method of manufacturing kimchi wherein cabbage leaves are separated to obtain individual leaves (herein considered “sheets”) and pickled with a brine solution (page 6-7 “separate the cabbage leaves one by one”). Kimchi seasoning is prepared (Figure 1; page 8, “the seasoning making process consist of mixing…”) and applied to the cabbage leaves (page 9, “seasoning…stirred and mixed together with cabbage leaves”) and said leaves are stacked (page 14, “cabbage leaves are stacked piece by piece in sorting boxes”) 
Fumio teaches the kimchi seasoning “consists of mixing radish, chili powder, garlic, onions, ginger, wild celery herb, mustard, fish sauce, sugar, etc. to from a seasoning…[t]hat is, the pepper powder is mixed with the radish; when the mixture turns red, salt is added for seasoning; then, crushed garlic, ginger, and shrimp sauce [as] solid components and ground raw shrimp paste are added and mixed evenly…” (page 8). Therefore, given the seasoning mixture contains both salt and shrimp, Fumio discloses “a salted shrimp”.
It is noted that Fumio does not expressly disclose “Chinese cabbage” or the claimed seasoning recipe/amounts; however, as Fumio teaches making kimchi, the use traditional “Chinese cabbage” (napa cabbage) would have been obvious to one of ordinary skill give napa cabbage is a basic ingredient of kimchi. Fumio also teaches it is known to season kimchi with “pepper, garlic, onions, ginger, shrimp sauce, and other seasonings” (page 3) and that seasonings change if spicy kimchi is desired (page 4), it would have been obvious to one of ordinary skill in the art to modify the seasoning recipe with known/common ingredients (many of which are stated by Fumio) to impart the desired flavor. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is 
Choi teaches kimchi seasoning comprising starch syrup (Abstract). 
Lee teaches kimchi seasoning comprising anchovy sauce [0134] and L-monosodium glutamate [0152]. 
Chilli Chump teaches a fermented hot sauce comprising coffee grounds and states the coffee adds a bold flavor (see video marker 1:48, 6:30, 10:00). 
Han teaches a kimchi seasoning comprising extract of pepper [0002] obtained by combining with an ethanol solution and room temperature and separating solid residues [0034].
Cho teaches a composition of fermented red pepper paste [0025] having a moisture content (herein considered applicant’s “water content”) of 80-90% [0032] or 40-60% [0064], fermented with a yeast [0029-34] (it is noted that applicant’s specification (page 6, line 19 and page 9, line 20) states “with a yeast” and as yeast produced enzymes, the claim limitation is met.) at a temperature 25-40⁰C [0060]. While Cho states the fermentation process was for 1-9 days, it would have been within the skill level of one of ordinary skill to determine the time needed for fermentation and adjust based on the amount of material and the desired taste. 
Kimchimari teaches that it known to combine an amount of soju (ethyl alcohol) in gochujang (fermented red chili paste)
. 

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumio KR 2003/0078238 in view of Choi, KR 1020120128269 and Lee KR101825429 and Chilli Chump (https://www.youtube.com/watch?v=VIuPnuZ6Rqo) and Han KR20170046406 and Cho KR20190033927 and Kimchimari, Easy Homemade Gochujang Recipe-Almost Instant! and in further view of Matsuo JP 2003245037. 
Regarding claim 2, claim 1 is applied as stated above. The prior art does not expressly recite wherein the fruit extract of the pepper is a supernatant obtained by dipping a fruit of pepper into an ethanol aqueous solution at room temperature and separating solid residues. 
Matsuo teaches pickling Chinese cabbage (Use) wherein the pickled food product contains fruit extract of pepper such as ethanol extract or aqueous ethanol extract of white pepper (Abstract). One would have been motivated to modify the invention of modified Fumio by using the ethanol extracted or aqueous ethanol extracted of white pepper to control fermentation smell (Abstract). 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumio KR 2003/0078238 in view of Choi, KR 1020120128269 (applicant submitted) and Lee KR101825429 and Chilli Chump (https://www.youtube.com/watch?v=VIuPnuZ6Rqo) and Han KR20170046406 and Lee KR20190033927 and  Kimchimari, Easy Homemade Gochujang Recipe-Almost Instant! and in further view of Park KR100815576.
Regarding claims 6 and 7, claim 1 is applied as stated above. Fumio further teaches the cabbage leaves are pickled twice in salt water (sodium chloride) (page 8) before packaging and stored at “1 to 5℃ for commercialization”. Fumio does not expressly disclose treating the leaves with alcohol. Park teaches spraying alcohol on the surface of Chinese cabbage and subjecting the alcohol treated leaves to ultrasonic cleaner [0008]. Ultrasonic clearing naturally generates heat by the energy created therein and would therefore “inactivate an enzyme” as claimed. Park teaches said treatment sterilized and cleans the cabbage [0015]. Park further provides that about 20ml of alcohol is used [0015]. While Park does not expressly disclose the claimed concentration, applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP2144.05). One would have been motivated to optimize/determine an appropriate concentration of alcohol need based on the amount of cabbage needing treatment. One would have been motivated to modify the invention of modified Fumio with the teaching of Park to thoroughly clean and sterilize the cabbage leaves. 
Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive. 

Applicant argues (Remarks, page 3) the present method “is directed to an improved manufacturing method that increases kimchi shelf-life. In particular the “crispy” texture is maintained significantly longer, and the spicy taste remains undiluted by water that, in prior art methods, emerges from the cabbage leaves during storage. See e.g., page 3, lines 3-5 and lines 26-31”; however, the citation of the present specification is not a proper showing of objective evidence of nonobviousness and “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.” (MPEP 716.01c).  Applicant’s allegation of unexpected results must be factually supported by an appropriate affidavit or declaration which includes evidence of unexpected results, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”, and “must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness” (See MPEP 716). It is noted that applicant provides examples/comparative examples (pages 8-11), however, these examples are not commensurate in scope with the present claim and does not compare the claimed subject matter with the closest prior art. It is also unclear as to what exactly applicant attributes to the “improved” method. 
With respect to applicant’s argument of Chili Chump, Han, and Cho, it is noted that while the cited prior art references do not disclose all the features of the present claimed invention, the references are used as teaching reference, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these reference teaches a certain concept (see above rejection) and in combination with the primary reference, discloses the presently claimed invention. 
It is also of note that the present claim does not limit the process of fermentation. There is nothing in applicant’s present claims, claims which includes open “comprising” language and fails to even mention a fermentation process, which limits fermentation. Thus, applicant’s arguments are not persuasive. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LSW/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799